Citation Nr: 0522377	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, including arthritis, and if so, whether service 
connection for this disability is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints, other than the low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from November 1963 to 
May 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  A notice of 
disagreement was filed in March 2003, the RO issued a 
statement of the case in March 2004, and the veteran filed a 
timely appeal in May 2004.  

In October 2004, a hearing was held before the undersigned, 
who is the veterans law judge rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 
    
The claim concerning for arthritis of multiple joints other 
than the low back [and cervical spine which is granted 
herein,] on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  By a June 1994 rating decision, the RO denied service 
connection for osteoarthritis of multiple joints; the veteran 
did not appeal this rating decision.

2.  In an April 1997 decision, the Board denied service 
connection for a low back disability (including arthritis); 
the Chairman of the Board has not ordered reconsideration of 
this decision.

3.  Evidence received since the June 1994 rating decision and 
the April 1997 Board decision was not considered previously, 
is new and raises a reasonable possibility of substantiating 
the claims.

4.  The evidence is balanced as to whether the veteran's 
current low back and cervical spine disabilities are related 
to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1994 final rating decision denying service connection 
for osteoarthritis of multiple joints, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104, 3.156, 3.160, 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been presented since the 
final April 1997 Board decision denying service connection 
for a low back disability, including arthritis; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2004).

3.  The criteria for service connection for disc bulges at 
L2-L3 and L4-L5, herniated nucleus pulposus at L5-S1, and 
spondylitic changes of the lumbar spine, are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

4.  The criteria for service connection for degenerative 
spondylosis at C5-C6 are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

By a June 1994 rating decision, the RO denied service 
connection for osteoarthritis of multiple joints.  The basis 
of this denial was that service medical records were negative 
for any x-ray evidence of arthritis in any joints.  The RO 
notified the veteran of this rating decision in a June 1994 
letter and provided him with his rights regarding the appeal 
of an adverse decision.  Because the veteran did not file a 
valid notice of disagreement within one year of notification 
of the June 1994 rating decision, it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

In an April 1997 decision, the Board denied service 
connection for a low back disability (including arthritis) 
since no nexus evidence related any current low back 
disability to the veteran's active duty.  Because the 
Chairman of the Board has not ordered reconsideration of this 
decision, it is final. 38 U.S.C.A. § 7103; 38 C.F.R. § 
20.1100. 

To reopen these claims, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The regulation relating to reopening claims reads (in 
pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

In a March 2004 decision, a Decision Review Officer 
determined that the veteran had submitted evidence to reopen 
his claims.  Nevertheless, the Board must itself determine 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The evidence 
received after the final RO and Board decisions is presumed 
credible for the purposes of reopening the claims unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).

The evidence submitted to reopen the claim concerning 
arthritis of multiple joints (other than the low back) 
includes numerous VA outpatient records which indicate 
assessments or diagnoses of arthritis.  The evidence 
submitted to reopen the claim concerning a low back 
disability (including arthritis) includes a May 2002 VA 
outpatient treatment entry and an August 2003 VA examination 
report, both of which contain opinions which appear to relate 
a current low back disability to the veteran's active duty.  

These records were not considered previously, and raise a 
reasonable possibility of substantiating the claims.  The 
veteran has therefore presented new and material evidence to 
reopen the claims for service connection.  Accordingly, the 
petitions to reopen are granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denials.  

There is sufficient evidence for the Board to make a 
determination, on the merits, on the claim for service 
connection for a low back disability, including arthritis.  
The Board is also able to make a determination concerning the 
question of entitlement to service connection for a cervical 
spine disability.  However, further evidentiary development 
is necessary into the now-reopened claim for service 
connection for arthritis of multiple joints other than the 
low back and cervical spine, and a thorough discussion of the 
application of the duties to notify and assist will be 
included in a subsequent decision (if this claim remains 
denied following remand).  

II.  Service connection for a low back disability,  
including arthritis, and for a cervical spine disability

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
there is no evidence in this case that the veteran was 
treated for or diagnosed as having arthritis of the low back 
or cervical spine within one year of his discharge in May 
1971.  

A veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran sought outpatient treatment for low back pain in 
February 1965, when the impression was myospasm.  He 
complained of pain in his low back and neck during a December 
1965 outpatient visit.  In May 1968, he sought treatment 
after falling onto his back while doing exercises on a chin-
up bar, and was noted to have low back sprain.  He complained 
of pain in the right side of his neck during an August 1968 
outpatient visit.  He sought treatment for low back pain in 
January, March, and October of 1969.  His April 1971 
separation examination revealed a normal spine.

The veteran has a current low back condition: an August 1993 
MRI revealed disc bulges at L2-L3 and L4-L5 and herniated 
nucleus pulposus at L5-S1, and a July 2001 MRI revealed 
spondylitic changes of the lumbar spine.  He also has a 
current cervical spine condition: a September 1988 VA 
radiologic study revealed degenerative spondylosis at the C5-
C6 level.

Following a May 2002 VA outpatient visit, he was noted to 
have cervical radiculopathy, low back syndrome, and lumbar 
radiculopathy which was considered "more likely than not" 
due to injuries related to heavy lifting during active duty.  

After an August 2003 examination, a VA physician reviewed the 
claims file and opined as follows: 

[T]he etiology of [the veteran's] 
cervical and lumbar spine disabilities is 
probably on the basis of cervical damage 
done to him while in the service and 
lumbar pathology, which is a result of 
service activity; however, there is a 
very large component of conjecture on my 
part. . . . His chart is extremely 
difficult to review with many areas of 
dispute as to origin of the injury . . . 
. I am not able to really clarify 
anything further than this . . . . I do 
not know if this is helpful or not, but 
this is all I am able to say with any 
certainty.   

Although the August 2003 opinion is a bit murky as to 
etiology, there is no question that the veteran has current 
low back and cervical spine disabilities and that his service 
medical records confirm complaints of low back and neck pain.  
Moreover, the claims file does not contain any specific 
medical opinion that the veteran's low back and/or cervical 
disabilities are not related to service.

For the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but rather only an approximate 
balance of the positive and negative evidence.  In other 
words, the preponderance of the evidence must be against a 
claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  In this case, the evidence is at 
least in relative equipoise as to whether the veteran's 
current low back and cervical disabilities are of service 
origin.  Thus, the benefit of the doubt must favor the 
veteran and service connection for disc bulges at L2-L3 and 
L4-L5, herniated nucleus pulposus at L5-S1, and spondylitic 
changes of the lumbar spine is granted.  Service connection 
is also granted for degenerative spondylosis at C5-C6.  38 
U.S.C.A. § 5107.  

In light of this result, detailed discussion of VA's duties 
to notify and assist is unnecessary (because any potential 
failure in fulfilling the duties is essentially harmless 
error). 


ORDER

The claim for service connection for arthritis of multiple 
joints other than the low back has been reopened, and service 
connection for degenerative spondylosis at C5-C6 is granted.

The claim for service connection for a low back disability 
including arthritis has been reopened, and service connection 
for disc bulges at L2-L3 and L4-L5, herniated nucleus 
pulposus at L5-S1, and spondylitic changes of the lumbar 
spine, is granted.







REMAND

Although the Board has granted service connection for low 
back and cervical spine disabilities, the claim for service 
connection for arthritis of multiple joints (other than the 
low back and cervical spine) remains.

Service medical records reflect (in pertinent part) that the 
veteran complained of a sore ankle in November 1967, left 
shoulder pain in December 1967, and left hand pain in 
December 1970.  A September 1988 VA consultation examination 
noted that the veteran complained of pain in his hands, 
shoulders, and elbows, and the impression was that he had 
osteoarthritis.  A January 2003 MRI of the right shoulder 
revealed, in part, degenerative changes of the 
acromioclavicular joint.  

In light of the in-service complaints relating to various 
joints and the evidence of post-service degenerative changes, 
a VA examination is necessary for an etiology opinion.  

Therefore, the Board REMANDS for the following:

1.   Schedule a new VA joints 
examination.  Ask the examiner to review 
the veteran's medical history, noting in-
service joint complaints, and conduct all 
necessary special studies or tests, 
including X-rays.  Request that the 
examiner answer the following questions: 

a.  Does the veteran currently have 
arthritis of any joint other than 
the low back and cervical spine?  

b.  If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this disability 
(i) had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after the veteran's 
discharge in May 1971?   

2.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

3.  Thereafter, re-adjudicate the claim 
for service connection for arthritis of 
multiple joints other than the low back 
and cervical spine.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


